Exhibit 10.1

SECOND AMENDMENT TO LEASE
ATLANTIC-PHILADELPHIA REALTY LLC, LANDLORD
AND
HEARTWARE, INC., TENANT
This, Second Amendment to Lease (this “Second Amendment”), dated August 9, 2010,
is entered into by and between ATLANTIC-PHILADELPHIA REALTY LLC, c/o Atlantic
Management Corporation, 205 Newbury Street, Framingham, MA 01701, hereinafter
referred to as “Landlord” and HEARTWARE, INC., a Delaware corporation,
hereinafter referred to as “Tenant”.
WITNESSETH:
WHEREAS, Tenant and Landlord executed a lease dated December 27, 2006 (the
“Initial Lease”), of certain premises situated on the first floor of the
building and referenced as Suite 101 (the “Original Premises”), located at 205
Newbury Street, Framingham, Massachusetts ( the “Building”); and
WHEREAS, the Initial Lease was amended by the First Amendment to Lease dated
August 19, 2008 (the “First Amendment”), by replacement of the Original Premises
with new space located on the First Floor of the Building, referred to as
Suite 103 and Suite 104 as shown on Exhibit B-1 attached to and incorporated
into the First Amendment, (the “Relocation Premises”) as shown on Exhibit A-1,
attached to the First Amendment to the Lease; and
WHEREAS, the Tenant has requested and the Landlord agrees to lease to the Tenant
additional space under the Lease; and

 

 



--------------------------------------------------------------------------------



 



WHEREAS, Tenant wishes to re-lease the Original Premises, together with
additional premises located on the second floor of the Building known as
Suite 204 (the “Expansion Premises”) and further wishes to obtain a Right of
First Offer on additional expansion premises contiguous with the Relocation
Premises and currently occupied by Newbury Design containing 3,002 rentable
square fee on the first floor of the Building (the “Newbury Design Premises”;
the Original Premises, Relocation Premises, Expansion Premises and Newbury
Design Premises sometimes hereinafter collectively referred to as the
“Premises”); and
WHEREAS, the Landlord and Tenant have agreed to amend the defined terms and
other sections of the Lease to reflect certain agreements relating to the
Premises, Term, Delivery Date, Rent, Tenant Improvements, Operating Expenses and
Tenant’s Percentage of CAM costs to reflect their agreements regarding the
additional space within the building, all as hereinafter set forth;
NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:
1. Effective Date. This Second Amendment shall be effective as of the Rent and
Term Commencement Date, defined in Paragraph 2(c) below.
2. Amendment of Article 1 of the Lease — Section 1.1. Section 1.1 of the Lease
is hereby amended as follows:
a. The term “TENANT SPACE” is hereby amended by adding the Original Premises and
Expansion Premises, as previously defined.
b. The subject “RENTABLE FLOOR AREA OF TENANT SPACE” is hereby amended by adding
3,530 rentable square feet, being the Original Premises, and 4,467 rentable
square feet, being the Expansion Premises.”

 

 



--------------------------------------------------------------------------------



 



c. The subject “RENT AND TERM COMMENCEMENT DATE” is hereby amended by adding
(i) relative to the Expansion Premises, the date of October 1, 2010 and
(ii) relative to the Original Premises, the date of January 1, 2011, noting that
Landlord has agreed to provide Tenant with early access to these premises at
least fourteen (14) days’ prior to the Rent and Term Commencement Date for the
purpose of installation of furniture systems, equipment, telephone, data and
similar items.
d. The subject “TERM” is hereby amended with respect to the Relocation Premises,
Original Premises and Expansion Premises as follows: Beginning on the Rent and
Term Commencement Date (as that date pertains to each space) and terminating
December 31, 2014.
e. The subject “TENANT’S PROPORTIONATE SHARE” is hereby amended by deleting
reference to “8.1%” and replacing it with “12.38%, which percentage shall be
effective on the Rent and Term Commencement Date with respect to the Relocation
Premises, 7.6%, which percentage shall be effective on the Rent and Term
Commencement Date with respect to the Expansion Premises, 6.2%, which percentage
shall be effective on the Rent and Term Commencement Date with respect to the
Original Premises, and, if Tenant Exercises the Right of First Offer, 5.3%,
which percentage shall be effective on the Rent and Term Commencement Date with
respect to the Newbury Design Premises.”
f. The subject “TERMINATION DATE” is hereby amended deleting “four (4) years
from the Relocation Date” and in its place adding “December 31, 2014.”
g. The subject “BASE YEAR FOR CALCULATING LANDLORD’S OPERATING EXPENSES ” is
hereby amended by adding the following: “Relative to the Original Premises and
Expansion Premises the Base Year for calculating Landlord’s Operating Expenses
shall be 2010.”

 

 



--------------------------------------------------------------------------------



 



h. The subject “REAL ESTATE TAX BASE YEAR” is hereby amended by adding the
following: “Relative to the Original Premises and Expansion Premises the Real
Estate Tax Base Year shall be 2011.”
i. The subject “ANNUAL BASE RENT” is hereby amended by deleting the schedule set
forth in the First Amendment in its entirely and substituting therefore the
following:
(i) For the Relocation Premises, $22.50 per rentable square foot from the date
of this Agreement through September 30, 2010 and then $20.75 per rentable square
foot from October 1, 2010 through December 31, 2014;
(ii) For the Expansion Premises, $15.00 per rentable square foot from October 1,
2010 through December 31, 2014;
(iii) For the Original Premises, $18.00 per rentable square foot from January 1,
2011 through December 31, 2014.
j. The subject “PARKING” is hereby amended by deleting “Tenant will receive 27
parking spaces, on a first come first serve basis” and substituting therefore
the following: “Tenant will receive 3.8 parking spaces per 1,000 square feet
rented, being 57 spaces, on a first-come, first-served basis.”
3. Further Amendment of Article 1 of the Lease. Section 1.2 Exhibits is hereby
amended by adding Exhibit B-2, showing the Expansion Premises and Exhibit B-3,
showing the Original Premises.

 

 



--------------------------------------------------------------------------------



 



4. Amendment of Article 2 of the Lease. Section 2.5 Option to Renew is hereby
amended by changing the “Renewal Term” from three (3) years to four (4) years.
5. First Right of Offer. Provided Tenant is not then in default of this Lease
beyond any applicable notice and cure period, Tenant shall have an exclusive
Right of First Offer relative to the Newbury Design Premises as follows: The
Newbury Design Premises are available as of December 1, 2011. Tenant shall
exercise its Right of First Offer in writing delivered to the Landlord on or
before April 1, 2011. In the event that Tenant fails to exercise its Right of
First Offer on or before April 1, 2011 and the Newbury Design Premises remain
available after May 1, 2011, Landlord shall re-offer the Newbury Design Premises
to the Tenant and the Tenant shall have a continuing right to accept, provided,
however, that such right to accept may be terminated by Landlord by written
notice to Tenant that Landlord has a signed Letter of Intent with another
prospective tenant. In the event that Tenant exercises its Right of First Offer,
the Newbury Design Premises shall be subject to the terms and conditions of this
Lease, including, without limitation, the same Termination Date and Tenant lease
extension rights as all of the other Premises, except that the Annual Base Rent
shall be $19.00 per rentable square foot. In addition, the Newbury Design
Premises shall be delivered to the Tenant with Landlord having provided new
building standard carpet and paint. The Rent and Term Commencement Date for the
Newbury Design Premises shall be December 15, 2011, noting that Landlord has
agreed to provide Tenant with early access to these premises at least fourteen
(14) days’ prior to the Rent and Term Commencement Date for the purpose of
installation of furniture systems, equipment, telephone, data and similar items.
6. Tenant Improvements. Per Exhibit A hereto and at Landlord’s expense, Landlord
does hereby agree to complete the following improvements: (i) provide an up to
1,500 square foot tiled lab in the Expansion Premises similar to the lab in the
Relocation Premises with the same ratio of electrical outlets; (ii) remove two
(2) offices in the Expansion Premises to create more open space; (iii) carpet
over the tiled lab in the Relocation Premises; (iv) combine two (2) offices in
the Original Premises to create a conference room; and (v) add an additional
room with a shower (inclusive of plumbing costs) and a room for fitness
equipment to the Expansion Premises. It is expressly understood that the
conference room table and chairs in the Expansion Premises shall remain in the
Expansion Premises. In the event the Right of First Offer is elected by Tenant,
Landlord agrees at Landlord’s expense and at Tenant’s request to make such
physical changes as may be necessary to enable all first floor premises (i.e.,
the Original Premises, the Relocation Premises and the Newbury Design Premises)
to be internally connected.

 

 



--------------------------------------------------------------------------------



 



7. Use of Original Premises. Notwithstanding anything to the contrary in the
Lease, the First Amendment or this Second Amendment, the Tenant shall have the
use of the Original Premises at no cost from and after the executing of the
Second Amendment until such time as the Expansion Premises are delivered to
Tenant with Landlord’s Work (as hereinafter defined) having been substantially
completed, provided, however, that upon commencing use of the Original Premises
as contemplated herein, Tenant shall be responsible for payment of all
electrical charges in the Original Premises and shall convert the electric meter
for the Original Premises to Tenant’s name.
8. Brokers. Landlord shall be responsible for the payment of all brokerage fees
due to R. W. Holmes Realty (“Holmes”) in connection with this Second Amendment
pursuant to a separate agreement between Landlord and Holmes.
9. SNDA. Landlord represents that there are no mortgagees or lienholders in
respect of the property at which the Premises are located and agrees that it
will promptly obtain and provide to Tenant a subordination, attornment and
non-disturbance agreement benefitting Tenant from and with respect to all
mortgagees and other lienholders that arise in the future in respect of the
property.
10. No Other Amendments. Except as otherwise provided herein, the Lease is
hereby ratified and confirmed and shall remain unmodified and in full force and
effect.

 

 



--------------------------------------------------------------------------------



 



Executed as a sealed instrument by the duly authorized signatories of the
parties hereto in two or more counterparts as of the day and year first above
written.

         
LANDLORD:
  TENANT:
 
   
ATLANTIC-PHILADELPHIA REALTY, LLC
By its Managing Agent,
Atlantic Management Corporation
  HEARTWARE, INC.
 
    By: /s/ Dave Capobianco  
By:
/s/ Douglas E. Godshall  
 
     
Its: COO
  Its: President & CEO

 

 